It appearing to the Court that the above entitled cause is now at issue and that the issues raised by the pleadings present questions of fact to be determined, that many witnesses will probably be called to testify and that the majority of said witnesses reside in Hillsborough County, Florida.
Therefore, upon the authority of the opinion and order in the case of State ex rel. Davis, as Attorney General, v. City of Avon Park, filed December 11, 1934, it is ordered by the Court that Circuit Judge Curtis L. Sparkman of Tampa, Florida, be and he is hereby appointed as the Commissioner of this Court in this cause and vested with authority to administer the usual oath to witnesses and to take such testimony and evidence as the respective parties to this cause may submit on the issues of fact raised by the pleadings herein, such evidence to be taken as promptly as may be at such suitable place in the City of Tampa and at such time or times as the said Commissioner shall designate and give due notice thereof to the parties or their counsel of record, such testimony and evidence to be reported in full and returned to and filed in this court together with the findings of fact made by the Commissioner, as soon after the taking of testimony as is reasonably possible.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.